Citation Nr: 0030628	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-05 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
tinnitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a skin disorder as 
a residual of exposure to Agent Orange.  

4.  Entitlement to service connection for peripheral 
neuropathy as a residual of exposure to Agent Orange.  

5.  Entitlement to service connection for residuals of head 
trauma.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

This case comes to Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The veteran was furnished a statement of the case on the 
additional issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  However, in a rating action in 
May 1997, the RO awarded service connection for PTSD and 
assigned an initial rating of 100 percent effective from 
April 1996.  This action rendered the veteran's claims for 
service connection for PTSD and for a total rating moot and 
they are no longer in appellate status.  

Finally, this case was certified to the Board on the first 
four issues on the title page; however, issue number five has 
also been developed for appellate review and is properly 
before the Board at this time.  


REMAND

The veteran's claims for service connection for hypertension, 
tinnitus, peripheral neuropathy and residuals of head trauma 
were denied by RO rating action in October 1996 on the basis 
that these claims for service connection were not well 
grounded.  In the same rating action, the veteran's claims 
for service connection for hearing loss and a skin disorder 
were denied on the merits.  However, in a supplemental 
statement of the case in May 1997, the RO stated that the 
veteran's claim for hearing loss was also not well grounded.  
The veteran timely appealed all of these adverse rating 
decisions and the issues were later certified to the Board 
for appellate review.  

While these appellate issues were pending at the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103, 5103A), became law, effective on 
November 9, 2000.  This law not only did away with the 
concept of well-grounded claims, but also imposed additional 
duties and obligations on the VA in developing claims. 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to the veteran's claims denied as not well 
grounded, the veteran is entitled to have these claims 
readjudicated since the Public Law 106-475 has removed well 
groundedness as a basis for denial.  See Karnas, supra.  

Additionally, the Board observes that a review of the 
remaining issue, service connection for a skin disorder, 
reveals a possible need for further development to comply 
with the liberalized provisions of Public Law 106-475.  
Significantly, in his VA Form 9 dated April 1, 1997, the 
veteran noted that he had undergone an Agent Orange 
examination, when, in fact, he had failed to report for that 
particular examination.  While the veteran was advised that 
he had not had an Agent Orange examination, it is not clear 
from the record that the veteran was made aware of the 
importance of such examination regarding his claim or was 
offered another opportunity to appear for an examination he 
thought had been completed.  Accordingly, to ensure that the 
VA has met its duty to assist the claimant in developing the 
facts pertinent to his claims and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

In light of the new adjudicatory 
requirements set out in Public Law 106-
475, the RO should reevaluate and 
readjudicate the veteran's claims for 
service connection for hypertension, 
tinnitus, peripheral neuropathy, 
residuals of head trauma and hearing loss 
previously denied as not well grounded.  

With respect to the veteran's claim for 
service connection for a skin disorder, 
the RO should advise the veteran of the 
importance of having an Agent Orange 
examination and attempt to reschedule 
such examination.  In addition, the RO 
should also assure that all of the "duty 
to assist standards" contained in Public 
Law 106-475 have been satisfied.  

In performing the reassessments set out 
in the foregoing paragraphs, 
consideration should be given to any VA 
regulatory changes arising from the 
enactment of Public Law 106-475 and any 
pertinent VA explanatory or informational 
letters designed to assist the RO in the 
specific application of the general 
provisions contained in Public Law 106-
475.  

When the above actions have been completed, if any of the 
RO's rating decisions are adverse to the veteran, then the 
veteran should be furnished a supplemental statement of the 
case (SSOC) regarding said issues.  The SSOC should include a 
recitation of the pertinent evidence and the applicable legal 
criteria.  It should also include sufficient information to 
establish that the specific procedural requirements of Public 
Law 106-475 have been satisfied by the RO in its adjudication 
of the claims.  After the veteran has been given the 
opportunity to respond to the SSOC, the case should be 
returned to the Board for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


